Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered January 29, 1990, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
We reject defendant’s contention that Penal Law § 205.00 (3) is an unconstitutional delegation of legislative authority. Ini*736tially, we note that this court has previously considered and rejected this same argument (see, People v Gholston, 130 AD2d 843, lv denied 70 NY2d 799). In any event, the statute’s definition of "contraband” clearly sets forth a constitutionally permissible standard and, therefore, the delegation of power to the Department of Correctional Services for the purpose of administering the law was proper (see, Matter of Shattenkirk v Finnerty, 97 AD2d 51, affd 62 NY2d 949; McKinney’s Cons Laws of NY, Book 1, Statutes § 3).
Casey, J. P., Weiss, Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.